United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1078
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jesse Raymond Akers

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: August 28, 2013
                             Filed: September 3, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Jesse Raymond Akers directly appeals the within-Guidelines-range sentence
imposed by the district court1 upon his guilty plea to firearm offenses. His counsel

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), questioning whether the district court committed reversible error during
the guilty-plea or sentencing proceedings.

       After a careful review of the record, this court finds no grounds for reversal in
connection with the taking and acceptance of Akers’s guilty plea, see Fed. R. Crim.
P. 11 (procedures and criteria for accepting guilty plea), or the imposition of his
sentence, which this court finds is reasonable, see United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (discussing appellate review of federal criminal
sentence for significant procedural error and substantive reasonableness, and noting
court’s discretion to apply appellate presumption of reasonableness to sentence within
advisory Guidelines range). The district court was authorized to run the sentences for
the two counts at issue partially consecutively to achieve the total punishment that the
district court determined was appropriate, see U.S.S.G. § 5G1.2(d), and the court was
authorized to impose the sentence consecutively to Akers’s undischarged state
sentence, see U.S.S.G. § 5G1.3(c). In determining the sentence, the district court
recognized, discussed, and applied relevant factors under 18 U.S.C. § 3553(a). This
court has reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988) and finds no nonfrivolous issues.

      Counsel’s motion to withdraw is granted, and the judgment is affirmed.
                     ______________________________




                                          -2-